Title: To George Washington from Colonel William Malcom, 15 April 1779
From: Malcom, William
To: Washington, George



Sir
Minisink [N.Y.] April 15th 1779

In Obedience to General mcDougal’s orders, I marchd my Own & late Pattens Regts to this place, We were to take orders from the Commanding Officer, Supposed to be Genl Hand—That Gentleman is Absent but I have employd the Troops upon Such duty as Colonel Spencer informs me Your Excellency had order’d—I thought it necessary to make some Small Alterations in a Small Kind of a fort which was begun which Capt. Kiersley the bearer hereof will report and also my reasons.
The Arrangement is just come to hand—If Congress had given an opportunity to Recommend—some Valuable Officers might have been retained in the Service—I Shall leave that matter to their experience—they will only feel it in the last Instance.

Notwithstanding all the Ceremony of Resolves Yet I have not considerd it my duty to detatch Capt. Kiersley’s Company without your Excellencys Order—and Col. Spen[c]er is of the same Opinion—He has been with his present Corps, & I am perswaded Wishes not to be removed—& they will reluctantly part with him—if they continue He Wishes for an Opportunity to Waite upon your Excellency & I have indulged him therewith—And can very properly recommend him as a Valuable Officer—He is the only remaining Officer of the four Pensylvania Companys—Such of the men as remain are mingled through the Regiment—And I imagine the officers who have had the trouble of Disciplining them will not think they are well used if they are withdrawn—Your Excellencys order will decide concerning them—And also Capt. Kiersley.
I am Yet too great a Stranger in this part of the Country to make any remarks worth your Excellencys Notice. I have the Honor to be with due respect your Excellencys much oblidged and Very Hume Servt
W. Malcom
